Order entered March 31, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00397-CV

                            IN RE ALBERT G. HILL, III, Relator


                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 11-04523

                                            ORDER
       The Court has before it the petition for writ of mandamus filed in the above cause. Upon

review of the record and the briefing on file in the above captioned mandamus, Cause No. 05-14-

00397-CV, and the appeal in Cause No. 05-13-00732-CV, Albert G. Hill, III v. Albert G. Hill,

Jr., the Court concludes that there is substantial overlap among the issues presented by the

appeal, Cause No. 05-13-00732-CV, and the petition for writ of mandamus, Cause No. 05-14-

00397-CV. Accordingly, on its own motion the Court CONSOLIDATES the petition for writ

of mandamus, Cause No. 05-14-00397-CV, into the appeal, Cause No. 05-13-00732-CV. The

Court ORDERS that all future pleadings be filed in Cause No. 05-13-00732-CV. Appellant may

file additional briefing in the appeal, if desired, on the issues raised by the petition for writ of

mandamus on or before April 30, 2014 or shall notify the Court by that date that it will not file

additional briefing. Appellee may file a response to appellant’s brief within thirty days of the
date appellant files its brief or notifies the Court that it will not file briefing in addition to its

petition for writ of mandamus.


                                                      /s/     KERRY P. FITZGERALD
                                                              JUSTICE